 In the Matter of BURLINGTONMILLS CORPORATION, MAYFAIR PLANTandTExrIr s WORKERS UNION OF AMERICACase No. 5-R-1397.-Decided October 30;1943Mr. Anthony E. Molina,for the Board.Mr. D. E. Hudgins,of Greensboro, N. C., for the Company.Mr. Benjamin Wyle,of New York City, andMr. E. W. Witt,ofBurlington, N. C., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of BurlingtonMillsCorporation,Mayfair Plant, Burlington, North Carolina,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before HenryJ.Kent, Trial Examiner.Said hearing was held at Burlington,North Carolina, on October 5, 1943.The Board, the Company, andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.During the course of the hear-ing, counsel for the Company moved to dismiss the petition.TheTrial Examiner reserved ruling.The motion is hereby denied fonthe reasons stated in Section III,infra.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYBurlingtonMillsCorporation is a Delaware corporation withits executive offces at Greensboro, North Carolina.We are here53 N. L. R. B., No. 52.299 300DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerned with its plant at Burlington, North Carolina, known asthe Mayfair plant.The Company purchases raw materials for useat its Mayfair plant valued in excess of $500,000 annually, at least75 percent of which is shipped to it from points outside the State ofNorth Carolina.The Company produces finished products at itsMayfair plant valued in excess of $1,000,000 annually, at least 75percent of which is shipped to points outside the State` of NorthCarolina.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.If.THEORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of the employees at the Mayfair plantuntil such time as the majority status of the Union is legallydetermined.The Company contends that no action should be taken in the instantproceeding by the Board because it contemplates discontinuing itsactivities at the Mayfair plant.The Company states in support ofitsposition that the Mayfair plant is unsuited for the Company'soperations and that the labor supply in Burlington, North Carolina,is unfavorable.On October 4, 1943, the Company announced thatitwas removing 24 of its 198 looms at the Mayfair plant to anotherplant operated by it.Since the length of time which the liquidationof the Mayfair plant will take, if undertaken, is extremely indefinite,we shall not deprive the Company's employees of their right to bargaincollectively merely because of the possibility that the Company maycease operating its Mayfair plant.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employees atthe Mayfair plant of the Company, excluding clerical and supervisory1 The Regional Director reported that the Union presented 136 authorization cards bear-ing apparentlygenuine signatures of Pei sonswhose names appearon the Company's pay rollfor the period ending September18, 3943, whichcontains 293 names in the appropriate unit. BURLINGTON MILLS CORPORATION301employees and watchmen, constitute an appropriate unit.The onlycontroversy with respect to the unit concerns ticket girls and the ship-ping clerk.The Company employs three persons classified by it as ticket girls.The Union requests that they be excluded from the unit.The ticketgirls prepare ticket forms on ditto machines which are thereafterplaced by them on the looms for the purpose of keeping productionrecords.Inasmuch as their duties are clerical in nature, we shallexclude them.The Union requests that the shipping clerk be excluded from theunit on the ground that he is a, clerical employee.The shipper engagesin manual work in connection with preparinb goods for shipment and,in addition, keeps a clerical record of all outgoing shipments.Hisclerical duties consume from 30 to 35 percent of his working time.Inasmuch as the shipping clerk spends a majority of his time per-forming manual labor, we shall include him in the unit.The Union desires to exclude the two watchmen employed by theCompany from the unit.The watchmen are stationed at the gate andpolice the ingress and egress of employees and visitors.The watch-men are not militarized.We shall include watchmen in the unit sincetheir duties appear to be those customarily performed by watchmen,rather than those of a specialized plant-protection force.2We find that all production and maintenance employees at the May-fair plant of the Company, including the shipping clerk and watch-men, but excluding clerical employees, ticket girls, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election, by secret ballot.The Union urges that the pay roll of September 20, 1943, the date of itspetition, be used to determine eligibility to vote.Inasmuch as no per-suasive reason appears as to why we should depart from our usual prac-tice,we shall direct that the employees eligible to vote shall be thosewithin the appropriate unit who were employed during the pay rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.2SeeMatter of Mac Andrews& Fo;besCompany,39 N. L.R. B. 699559015-44-vol. 53-21 302DECISIONS OF NATIONAL- LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby-'1 1DIRECTED ,that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Burlington MillsCorporation, Mayfair Plant, Burlington, North Carolina, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Fifth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding, the date of this Direction, including employees who did, notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including' employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired- or reinstated prior to the date of the election; todetermine whether or not they desire to be represented by TextileWorkers Union of America, affiliated with the Congress, of Indus-trial Organizations, for the purposes of collective bargaining: